t c memo united_states tax_court jack j kramer petitioner v commissioner of internal revenue respondent jack s kramer1 and maxine c kramer petitioners v commissioner of internal revenue respondent docket nos filed date sidney a soltz for petitioners stanley p kaplan for petitioner in docket no 1although the petition in the case at docket no was filed on behalf of petitioners jack s kramer and maxine c kramer jack s kramer and jack j kramer are the same person 2mr soltz filed the original petitions on behalf of petitioners in both cases at trial he made an oral motion in the case at docket no to dismiss for lack of juris- diction as to maxine c kramer mr soltz died after trial without filing a brief on behalf of petitioners 3although at trial mr kaplan entered his appearance on behalf of jack j kramer in the case at docket no he represented petitioner only as a transitional figure after mr soltz's illness and eventual death he did no substantive work on petitioner's case and eventually withdrew as counsel kathleen l donohue ellen t friberg and eli j dicker for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the taxable years to as follows jack s maxine c kramer--docket no additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure 1equal sec_50 percent of interest due on the entire deficiency jack j kramer--docket no sec sec sec sec year deficiency b a b b additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number percent of the statutory interest applicable on dollar_figure and dollar_figure for and respectively from the due_date of the return to the date of assessment of the tax or if earlier the date of the payment after concessions the following deficiencies and additions remain in dispute sec sec sec year deficiency a a a additions to tax dollar_figure dollar_figure dollar_figure 1equal sec_50 percent of interest due on the amount of the deficiency sec sec sec sec year deficiency b a b b additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure percent of the statutory interest applicable on dollar_figure and dollar_figure for and respectively from the due_date of the return to the date of assessment of the tax or if earlier the date of the payment all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all references to petitioner are to petitioner jack kramer all references to petitioners for tax_year are to petitioner and maxine c kramer maxine his wife the issues for consideration are whether petitioners are liable for a deficiency in income_tax for tax_year and whether petitioner is so liable for tax years and whether petitioners are liable for additions to tax for failure_to_file and negligence for and whether petitioner is liable for additions to tax for fraud underpayment of estimated_tax and substantial_understatement for and we hold based upon the parties' stipulations respondent's concessions at trial the entire record and the findings below that petitioner has deficiencies that are less than those recomputed by respondent for and and the same as respondent recomputed for we also hold petitioner liable for all determined additions computed on the reduced deficiencies we further hold based upon the parties' stipulations respondent's concessions at trial the entire record and the findings below that maxine has no deficiency for and is therefore not liable for any additions to tax for that year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein the cases were consolidated for trial briefing and opinion when petitioners filed their petition for petitioner resided in the federal correction institution at jesup georgia and maxine resided in north miami beach florida when petitioner filed his petition for and he resided in the metropolitan correctional center miami florida throughout petitioner was married to maxine they divorced in after having lived separately since petitioner and maxine have two children benjamin ben and mark ben is a convicted drug smuggler serving a life sentence without possibility of parole his younger brother mark was convicted and subsequently imprisoned for his role in attempting to help ben escape from federal custody 4concurrently with the issuance of this opinion we deny petitioners' oral motion at trial to dismiss for lack of jurisdiction as to petitioner maxine c kramer in the case at docket no for after obtaining the appropriate extensions petitioner and maxine signed and filed a form_1040 that they styled a tentative_return the form_1040 contained no detail concerning income and deductions although it did list dollar_figure on line as the total_tax the form_1040 also displayed the following legend at the bottom of page one ongoing grand jury investigation may materially affect tax_liability max forman forman an accountant who performed services for ben's enterprises signed the form as tax preparer petitioner was aware of his obligation to file federal_income_tax returns for and but he did not do so for either year background when respondent issued the notices of deficiency petitioner was serving a prison sentence stemming from his criminal convictions on racketeering and associated charges of conspiracy to commit racketeering and travel and use of facilities to distribute the proceeds of unlawful activity petitioner had participated in a series of schemes to launder the profits from ben's illegal marijuana smuggling operations petitioner became involved in ben's criminal enterprises as early as after ben was first arrested and convicted for marijuana smuggling petitioner carried dollar_figure in cash of ben's marijuana smuggling profits to bel air california to invest in an enterprise controlled by sam gilbert ben received his dollar_figure back from an entity called commercial factors when he was released from prison in after this initial episode petitioner maintained a social and business relationship with sam gilbert by date petitioner had become deeply involved in laundering ben's marijuana smuggling profits he met with sam gilbert in a beverly hills hotel to discuss a plan to launder dollar_figure million in drug smuggling profit sec_5 through a british virgin islands bvi entity to a bank in liechtenstein this bank turned the funds into a seemingly legitimate construction loan so that ben through various entities was able to invest the proceeds in the bell gardens bicycle club inc the card club a legal state regulated gambling enterprise without revealing his participation another bvi entity troon mortgage investments n v troon mortgage run by shaun or shawn murphy murphy subsequently held the note as a vehicle through which ben could recover the dollar_figure million principal percent interest on the loan and an additional 15-percent kicker ben and sam gilbert along with m dale lyon lyon and michael gilbert the front men used to obtain the gambling license for the card club later formed the entities used to conceal ben's supposed ownership role in the card club sam 5ben's share of these funds was dollar_figure million the other dollar_figure million came from his partners in the drug smuggling enterprise randy lanier and tommy also known as george brock by his own testimony petitioner was to control the laundering of these funds petitioner and ben met tommy in new york in date to convince tommy to invest in the bell gardens bicycle club inc discussed infra gilbert's attorney stephen fainsbert fainsbert performed many of the legal services necessary to create and operate these entities during early petitioner participated in several meetings that monitored the card club's financing and construction he also used forman's7 services and those of an attorney emerson allsworth8 allsworth to oversee his and ben's financial interests both allsworth and forman while not initially involved in the actual money laundering became increasingly aware of the nature of the activities underlying the card club's financing and ben's actual ownership role 6petitioner as discussed infra pp would later testify at the criminal trial of michael gilbert and fainsbert as a government witness many of the findings for this background story of petitioner's involvement in ben's money laundering activities are drawn from petitioner's testimony at this trial in and his similar testimony at the civil forfeiture trial adjunct to his own criminal trial in transcripts of petitioner's testimony from those trials were made part of the record in the trial of the cases at hand 7in addition to signing petitioner's form_1040 as return preparer forman performed services for ben's various criminal enterprises not the least of which was evaluating the investment decisions concerning the card club in which ben and his associates with petitioner's assistance invested dollar_figure million 8allsworth petitioner's longtime friend served as attorney to ben's criminal enterprises for which he was well paid from petitioners' safra bank account see infra pp especially in allsworth was listed as president of hallandale residential properties inc the entity created to hold legal_title to the house that served as ben's personal_residence allsworth also was listed as the registered agent for the various entities associated with the racing boat enterprise described infra the card club opened in date by lyon and sam gilbert were sending its profits approximately dollar_figure million over the course of and back to ben through their various partnerships such as lcp associates some of these profits flowed into a_trust account controlled by allsworth some went directly to petitioner and some went through allsworth's trust account and then to petitioner at least dollar_figure flowed through petitioners' joint checking account at safra bank in to further conceal ben's ownership role in the card club some of these payments took the form of loans to petitioner that he signed for on what allsworth called drugstore pads throughout the early 1980's ben competitively raced offshore power boats an expensive sport popular in south florida at the time in ben created an entity apache racing team inc through which to conduct his boat racing and building activities although it was later administratively dissolved while he was still racing and building powerboats other entities were created on an ad hoc basis allsworth was instrumental in creating many of these entities petitioner and ben used the term apache generically when referring to many of the entities connected with the offshore boat racing and to 9super chief south came into existence in date and was dissolved just months later in date super chief inc was created in date and not dissolved until well after ben petitioner and all of the others had been arrested tried and convicted on various smuggling and money laundering charges identify expenditures made on behalf of one or another of the entities that supported some aspect of ben's boat racing the most important of these entities was fort apache inc fort apache through which ben and petitioner developed a marina they used fort apache to lease back the marina from another entity known as marina bay associates ostensibly owned by lyon and michael gilbert this partnership held legal_title to the marina in order to dissociate its assets from ben's name in order to allow ben to fund marina development while still concealing his ownership role lyon used a funding scheme similar to that used for the card clubdollar_figure petitioner acting as ben's agent became the president and sole board member of fort apache although without an independent ownership_interest of his own ben and petitioner wanted to use the marina to help them persuade lamborghini motor co to custom-build high-performance engines for the boats that apache boats inc built for ben to race funds to purchase land for the marina came through allsworth's trust account len-ed construction inc len-ed a 10ben's attempts to conceal his ownership of the marina and the card club destroyed his ability to later liquidate and recover his interests none of the entities that legally owned the marina or the card club reflected ben's ownership_interest as initially arranged with sam gilbert the safeguards for ben's interests that sam gilbert put into place included holding the resignation letters of the principals of marina bay associates and lcp associates but as petitioner testified the only real safeguard was ben's trust in sam gilbert this meant that ben had no recourse but to accept the consequences when the gilberts reneged on their various arrangements with him the gilberts had the upper hand until federal agents seized the various assets beginning with the marina in date see infra pp corporation partially owned by len dublin dublin a longtime friend of the kramer family built the marina which eventually opened in date petitioner participated in the money laundering schemes because of a mixture of paternal loyalty greed and a desire for an enhanced appearance of personal stature ben dominated petitioner and exercised a powerful influence over petitioner in his criminal activities ben continued to exercise that influence over petitioner throughout the mid-1980's ben's promise to petitioner of a large salary dollar_figure per year also helped entice petitioner to participate in these schemes the card club investment also provided petitioner with the opportunity at least in his own mind to move to california to oversee the kramer interests and act as ben's personal representativedollar_figure when british police arrested murphy in tortola bvi in date the empire that petitioner had helped ben build with laundered proceeds of his drug smuggling activities began to come apart at about the same time ben's erstwhile partner sam 11petitioner prepared to relocate to california to such a degree that michael gilbert even leased a house for him about this time in date petitioner broke his ankle in a boating accident aboard one of ben's new offshore power boats the severity of his injury effectively postponed petitioner's further preparations to move to california for several months whether the injury itself genuinely caused the change in petitioner's eventual plans or merely served as a convenient excuse to keep him out of california and away from the card club is unclear from the record gilbert reneged on the terms of the note that troon mortgage held on the card club by eliminating the 15-percent kicker on the loan payments following murphy's arrest petitioner met lyon and fainsbert at the miami marriott hotel ostensibly to develop a plan for ben to liquidate his interest in the marina lyon and fainsbert in allsworth's presence began dictating to petitioner what would be done with the marina fainsbert also informed petitioner at the same meeting that the kicker from the card club had been eliminated petitioner protested vociferously but fainsbert told him in no uncertain terms that sam gilbert and ben had already discussed and arranged this change ben and petitioner then decided to liquidate ben's interest in the card club and recover the dollar_figure million investment by paying off the note held by troon mortgage murphy's arrest prompted petitioner to travel to hong kong in may or date to create another entity to replace troon mortgage ben and petitioner also attempted albeit unsuccessfully to liquidate ben's interest in the marina by selling it as late as september or date they had been unsuccessful at these efforts throughout most of petitioner participated in a convoluted effort to recover dollar_figure million of the original dollar_figure million investment in the card club this effort ended in failure at a meeting petitioner had in zurich switzerland in late october or early november with not clearly identified underworld figures in date in what was either a last ditch attempt to conceal ben's ownership of the marina or the recognition that the gilberts had forced ben out petitioner abandoned management of the marina and other boat racing assets to michael gilbert and marina bay associates ben's hopes of ever recovering his investment in the marina terminated in date when federal_law enforcement officials arrested him and seized the marina and other apache power boat entities and assets by that time petitioner had moved to atlantic city where he and maxine remained through date in an effort to get away from it all for the remainder of petitioner in addition to trying to recover the dollar_figure million from the card club investment delivered bank checks for dollar_figure to ben's criminal attorneys and dollar_figure to his own attorney as retainers for services to be rendered in the impending grand jury proceedings and criminal trials petitioner also succeeded in funneling an additional dollar_figure million into apache power boats these funds which exceeded dollar_figure million came through the same channels through which petitioner had tried unsuccessfully to recover the card club investment in date federal agents arrested petitioner petitioner was indicted tried and convicted for crimes associated with the money laundering and other activities described above as well as others not specifically detailed here sentenced to years' imprisonment and fined dollar_figure a lien for dollar_figure million was recorded against petitioner in hopes of obtaining a lighter sentence petitioner entered into agreements to cooperate with authorities and testify at the criminal trials of some of ben's associates the agreements were never carried out because petitioner by his own admission lied to the government during the initial depositionsdollar_figure however petitioner ultimately did testify both at a civil forfeiture trial adjunct to his own criminal trial and at the criminal trial of fainsbert and michael gilbert in an effort to reduce his sentencedollar_figure the tax years in issue during petitioner helped launder profits of ben's marijuana smuggling operations during and as part of 12petitioner testified at the civil forfeiture trial adjunct to his criminal trial that he lied at the deposition to protect allsworth his longstanding friend and attorney for ben's criminal enterprise however as he testified at the civil forfeiture trial on cross-examination petitioner was also apparently concerned about the possible effects of his testimony on any possible criminal indictment that could result against maxine as well as on his own exposure to further criminal prosecution cross-examination at the civil forfeiture trial also brought out that petitioner also lied to conceal the dollar_figure million left in limbo in europe in the aftermath of petitioner's abortive attempts to recover the card club investment at the fainsbert- michael gilbert criminal trial he also testified to this lie 13petitioner denied that the government offered him inducements for his actual testimony at the fainsbert michael gilbert criminal trial he testified that the government would make a recommendation only to the judge about his future incarceration the money laundering scheme sam gilbert associates inc sga owned by sam gilbert made payments to petitioner labeled wages on w-2 forms and withheld taxes therefromdollar_figure in petitioner rendered services to fort apache inc and received dollar_figure wages with taxes withheld the internal_revenue_service audited petitioner first for and and then for during neither audit did petitioner produce the books_and_records necessary to substantiate items of income gain loss or deduction however some documentation was given to respondent during the audits on advice of counsel petitioner did not cooperate with respondent during the audit for and because of the lack of records and failure to cooperate by petitioner respondent used the bank_deposits method to determine petitioner's income for the years at issue during these years petitioner operated three bank accounts in his and maxine's names safra bank joint checking account hereinafter safra barnett bank joint money market account hereinafter barnett money market and barnett bank joint checking account hereinafter barnett joint checking safra was active beginning in date and closed in date the other two accounts remained open during the entire year period safra and to a lesser extent barnett money market 14the payroll checks from sga while not necessarily for services rendered did provide support for petitioner during were conduits through which large amounts of money flowed from to the record explains some but not all of these flowsdollar_figure petitioner earned interest which he did not report as income on the deposits in these accounts during each of the years petitioner used barnett joint checking only for personal purposes throughout the 3-year period during this period petitioner had no other sources of funds such as cash hoards except for an inheritance of dollar_figure from his mother which was deposited into barnett money market in november-date in petitioner sold a house and bought a condominium at turnberry isle a luxury residential community petitioner had a mortgage loan on the condominium with payments of approximately dollar_figure per month he also owned a mercedes automobile profits from ben's marijuana smuggling funded fort apache while petitioner was its president petitioner disbursed funds to fort apache and other of ben's enterprises from deposits that others such as lcp associates made in safra and barnett money market in date len-ed deposited dollar_figure into safra dollar_figure of this deposit went to two of the racing entities dollar_figure to apache power boats and dollar_figure to team apache the remainder of the funds in that account rolled over into in 15the tables summarize the inflows and outflows for the three accounts petitioner's explanations for some of these transactions and respondent's concessions on others petitioner also disbursed a total of dollar_figure from barnett money market to support the racing efforts however petitioner never explained or established the source of these funds the dollar_figure in safra could not have been so used because it was deposited in date and the barnett expenditures were made during february-date the record does not show a transfer between the two accounts table sec_1 through in the appendix detail these transactions table reconstructs the bank_deposits and summarizes the various explanations as set forth therein petitioner's net unexplained bank_deposits amount to dollar_figure for table calculates petitioner's taxable_income for based upon the net unexplained bank_deposits and items of income and deductions that the parties stipulated to or were included in respondent's notice_of_deficiency for that year the bulk of the unexplained bank_deposits at issue were deposited and disbursed in largely through safra virtually all the disbursed funds supported some aspect of the powerboat racing entities petitioner disbursed funds for freight delivery insurance advertising work on the boats and rigger services petitioner also disbursed dollar_figure to len-ed as payment for services related to construction of the marina dublin was a designated recipient for a portion of the dollar_figure that lcp associates controlled by lyon and others deposited in safra during april as part of ben's remittances from the card club profits petitioner disbursed funds totaling dollar_figure from safra to allsworth on a regular basis throughout either into allsworth's trust account or to him personally some of these payments supplemented the marina land purchase that allsworth made with funds that he received directly from lcp associates of the funds deposited into safra during dollar_figure came from a loan from safra bank respondent made no adjustment with respect to those funds in the notice_of_deficiency for and the funds were deposited into the account in july and august the loan covered the dollar_figure overdraft on safra that existed at the end of date disbursements made in june which total dollar_figure and remain unexplained by the record caused the overdraft the unexplained deposits for summarized in table are decreased by the amount of the loan none of the debits to the account in date was smaller than dollar_figure and all were for amounts rounded to the nearest thousand or five hundred dollars the largest debits were for dollar_figure two checks for that amount dollar_figure and dollar_figure two checks for that amount by the end of petitioner had disbursed all the funds that had been deposited during date-date based upon exhibits stipulated by both parties the total deposits into safra during exceed by dollar_figure the amount reported on schedule c in respondent's notice_of_deficiency for and petitioner explained only dollar_figure of the dollar_figure that petitioner and maxine disbursed from barnett money market in the dollar_figure represents expenditures_for accounting services for ben's enterprises or for the racing boat enterprises the source of another dollar_figure is undisputed a refund check from the irs table reconstructs the bank_deposits for and summarizes the various explanations as set forth therein petitioner had net unexplained bank_deposits of dollar_figure for table using income and deductions stipulated by the parties or calculated in respondent's notice_of_deficiency for and calculates petitioner's taxable_income for in the safra account was inactive and closed in july of that year no deposits were made other than one for dollar_figure to correct an overdraft during barnett money market continued to be active however only dollar_figure was deposited into the account while petitioner spent dollar_figure supporting ben's enterprises since the expenditures tend to explain the deposits only dollar_figure is credited to explaining deposits the balance is applied to explaining their source the deposits petitioner's disbursements from this account paid apache power boat's building rental and dollar_figure for property taxes for ben's property funds also went to allsworth's trust account respondent conceded a dollar_figure loan from petitioner's sister-in-law used to post petitioner's bail this corresponds to a dollar_figure deposit made into barnett joint checking in december and a check written for the same amount on the same day based upon the exhibits the total deposits made into barnett joint checking exceed by dollar_figure the amount shown in respondent's notice_of_deficiency for and as having been deposited into the account table reconstructs the net unexplained deposits for dollar_figure based on the record because the parties stipulated a smaller amount dollar_figure we use that lesser figure attributable to unexplained bank_deposits to calculate petitioner's taxable_income for table calculates petitioner's taxable_income for based upon the stipulated unexplained bank_deposits and income items and deductions that either the parties stipulated or respondent used in her notice_of_deficiency for and based upon respondent's concessions and the above findings_of_fact the unexplained bank_deposits included in petitioner's gross_income for each year are dollar_figure from table dollar_figure from table dollar_figure from table based upon respondent's statutory notices of deficiency her concessions and the unexplained bank_deposits petitioner's income and deductions are item net unexplained bank_deposits dollar_figure dollar_figure dollar_figure wages dollar_figure dollar_figure big_number interest_income dollar_figure dollar_figure other income dollar_figure - - - - gross_income dollar_figure dollar_figure big_number stipulated deductions big_number big_number big_number taxable_income dollar_figure dollar_figure big_number 1from table 2from table 3from table opinion the convoluted facts and missing records in these cases attributable in part to the criminality of petitioner's activities have resulted in a fragmentary record all the gaps in which have not been fully explained by the parties petitioner's counsel mr soltz became ill shortly after trial and died without filing a brief although mr soltz had originally associated with mr kaplan to obtain his help in preparing a brief we granted mr kaplan's motion to withdraw filed shortly after mr soltz's death petitioner did not retain new counsel and declined to file an answering brief citing his limited education respondent then decided not to file a reply brief respondent's opening and only brief does not reconcile the differences between respondent's notices of deficiency and the stipulated bank record exhibitsdollar_figure as a starting place for the deficiency calculations schedules c in the deficiency notices listed certain amounts as the total deposits from which the net unexplained bank_deposits were then calculated for these 16these differences and the failure of those exhibits to fully substantiate the amounts that respondent presents in the notices of deficiency bring up the issue of who bears what burden especially in regard to the accuracy of the computations in the notice_of_deficiency judge tannenwald in his concurring opinion in 74_tc_260 tannenwald j concurring affd in part and revd and remanded in part 649_f2d_152 2d cir wrote that all of the decided cases are in agreement that the presumption of correctness of a notice_of_deficiency does not cause the notice to be evidence as such and that at least initially the taxpayer has the burden_of_proof citations omitted he later wrote that this court has consistently made it clear that even in cases involving unreported income we will only shift to respondent the burden of coming forward with evidence o'reilly v commissioner tcmemo_1994_61 in the seminal unreported income from illegal activities case 596_f2d_358 9th cir revg 67_tc_672 the commissioner failed to produce any records to substantiate the computations made by the irs agent which was one component of a decision by the court_of_appeals for the ninth circuit to require some linkage between the taxpayer's unreported income and alleged illegal activity the situation here is somewhat different respondent made deficiency determinations and then conceded certain items she also stipulated to the bank exhibit records thus satisfying her burden of coming forward with evidence a problem arises because that evidence does not match the determinations in the notices of deficiency and respondent's brief does not explain the differences however for the reasons described above the burden_of_proof has not shifted from petitioner amounts do not correspond to the total deposits recorded in the bank records the record indicates that the deposits for that year total dollar_figure schedule c of the notice_of_deficiency for and shows the total deposits in the three accounts to be dollar_figure nothing in the record or respondent's brief explains this difference or why respondent determined the numbers she did the amounts of respondent's concessions and how she arrived at them are also unclear in the stipulations respondent claimed dollar_figure in unexplained deposits for which petitioner denied but based on the record and using respondent's concessions and known non-income items that number cannot be reconciled with the actual deposits in that year nor can it be reconciled with respondent's total for the deposits because petitioner denies the income the dollar_figure has not been stipulated by the parties we are presented with a similar problem for although as shown in tables and the cause seems to be arithmetical error in one case and an oversight in the other respondent also never explained her stipulation that the unexplained bank_deposits were only dollar_figure using the bank records as a starting point the record supports a different and slightly larger number dollar_figure in determining the unexplained bank_deposits for each of the years we went back to the bank_deposits as listed in the record to recalculate the amounts that remain unexplained based upon the record and concessions made by respondent table sec_4 and summarize the unexplained deposits and expenditures_for the years issue deficiencies in and sec_61 provides the general_rule that gross_income includes income from whatever source derived to facilitate calculating that income sec_6001 as interpreted by sec_1_6001-1 income_tax regs requires taxpayers to keep such records as will enable the district_director to determine the correct amount in the absence of such records respondent may use indirect methods of proof of income such as the bank_deposits method 96_tc_858 affd 959_f2d_16 2d cir 92_tc_661 64_tc_651 affd 566_f2d_2 6th cir 45_bta_104 affd 132_f2d_775 2d cir affd sub nom 132_f2d_781 2d cir respondent's determinations are entitled to a presumption of correctness and petitioner bears the burden_of_proof to rebut that presumption by a preponderance_of_the_evidence rule a 290_us_111 see also reid v commissioner tcmemo_1974_185 affd without published opinion 516_f2d_896 2d cir using the bank_deposits method deducting identifiable items and regarding the rest as unexplained deposits and thus taxable_income puts the burden_of_proof on petitioner respondent's concessions on one or more issues do not destroy the presumption of correctness nor do they shift the burden_of_proof on issues remaining in dispute 44_tc_323 see also 37_tc_703 affd 328_f2d_147 7th cir 18_tc_1159 affd 217_f2d_952 9th cir concessions by the commissioner in an unexplained bank deposit case did not destroy the presumption of correctness of the deficiency nor did it shift the burden_of_proof to the commissioner ordinarily the presumption of correctness does not allow looking behind the notice_of_deficiency to examine the evidence used by the commissioner petzoldt v commissioner supra pincite citing 596_f2d_358 9th cir revg 67_tc_672 however for cases involving illegal activity as the source_of_income the court_of_appeals for the eleventh circuit has adopted the weimerskirch doctrine which requires both an evidentiary linkage of illegal income-producing activity with the deficiency determination 994_f2d_1542 11th cir affg tcmemo_1991_636 citing weimerskirch v commissioner supra pincite and records to substantiate the irs computationsdollar_figure weimerskirch v commissioner supra pincite see also hobart v commissioner tcmemo_1995_517 but the required showing of an evidentiary linkage is only minimal blohm v commissioner supra pincite citing 560_f2d_693 5th cir quoting 552_f2d_549 3d cir affg in part and revg in part t c memo and petitioner's admitted participation in money laundering on ben's behalf clearly provides such a linkage petitioner's admission establishes not only that he was linked to illegal activity but that he received income from that illegal activity much of the funds that flowed through safra and barnett money market in and came from the card club through lcp associates because of the obvious intent of that congress to tax income derived from both legal and illegal sources to remove the incongruity of having the gains of the honest laborer taxed and the gains of the dishonest immune funds from illegal sources have long been considered taxable_income 366_us_213 quoting 343_us_130 however in james v united 17as discussed supra pp respondent did not substantiate her deficiency calculations and stipulated evidence that would support different--although not necessarily smaller-- amounts but the evidence does substantiate the order of magnitude of the irs computations the differences are relatively insignificant the biggest discrepancy is the dollar_figure understatement by the statutory_notice_of_deficiency for and as compared to the bank records which is less than percent of the actual deposits of dollar_figure states supra citing 348_us_426 as in other cases the wrongdoer obtained complete dominion over his illegal gains if petitioner could show that he accrued no gain or benefit and had mere dominion over the funds without control he could rebut the presumption that the funds are taxable_income to him 57_tc_91 petitioner posits just that theory while he admits that the source of funds was illegal he maintains that safra and to a lesser extent barnett money market were mere conduits for funds that supported the various enterprises that ben caused to be created to launder the proceeds of his illegal marijuana smuggling petitioner argues that he lacked the requisite dominion and control because he was not free to use the funds at will see 98_tc_165 citing rutkin v united_states supra pincite petitioner relies upon his own testimony as his primary proof undoubtedly as a general_rule positive testimony as to a particular fact uncontradicted by any one should control the decision of the court but that rule admits of many exceptions 140_us_417 165_f2d_318 4th cir affg a memorandum opinion of this court dated date and courts are not obliged to accept testimony of interested parties that is not credible and is not corroborated by any other evidence 88_tc_122 affd 866_f2d_852 6th cir see also anaya v commissioner tcmemo_1991_91 affd 983_f2d_186 10th cir however that is not the case here petitioner corroborated his testimony on the use of the bank_deposits with bank statements for each of the three accounts and exhibits summarizing various annotated checks his testimony at the trial in these cases is consistent with his earlier testimony in the criminal trial of his former associates michael gilbert and fainsbert and the civil forfeiture trial adjunct to his own criminal trial the flows of funds that petitioner did explain were almost exclusively directed towards the entities associated with ben's powerboat racing paying allsworth for his legal and other services and paying for other costs that ben had incurred as in brittingham v commissioner the facts are persuasive petitioner's testimony corroborated as it is constitutes compelling evidence that tips the scales in petitioner's favor brittingham v commissioner supra pincite and insofar as these particular expenditures are concerned enables him to meet his burden_of_proof respondent did not controvert petitioner's testimony that he made each of these disbursements at ben's behest respondent also did not dispute petitioner's assertion that ben not he controlled and owned the various apache enterprises respondent's failure on this count is telling because the circumstantial evidence strongly corroborates petitioner's story the date meeting in which fainsbert told petitioner that the 15-percent kicker had been eliminated is just one instance of petitioner as a subordinate participant being presented with a fait accompli another such instance is how after breaking his ankle in the boating accident petitioner never went to california to assume the role he had sought as overseer of ben's investment in the card club see supra note these incidents help to demonstrate the tenuousness of petitioner's position in ben's enterprises and his lack of any real ownership_interest in them also persuasive to us is petitioner's lack of involvement in the underlying drug smuggling activities even after accepting petitioner's explanations for the disbursements to and from the various bank accounts significant amounts still remain unaccounted for and unexplained in each of the years petitioner failed to discharge his burden_of_proof with regard to all the funds that came into his accounts indeed petitioner used funds from barnett joint checking exclusively for his own personal_use only one deposit in that account is not income a dollar_figure loan to petitioner by his sister-in-law the record does show that funds going through safra and to a lesser extent barnett money market came from the card club via lcp associates and other entities but without more merely showing the source is insufficient to rebut the presumption that they were income to petitioner accordingly we find that petitioner has unexplained bank_deposits in the amounts set forth in our concluding findings with resulting decreased deficiencies for and the unexplained deposits for are as the parties have stipulated for that year issue additions to tax for a failure_to_file a return-- sec_6651 sec_6011 requires that any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary treasury regulations require that returns contain therein the information required by the applicable regulations or forms sec_1 a income_tax regs failure_to_file a return subjects a taxpayer to additions to tax under sec_6651 of percent for each additional month not exceeding percent to be a return that starts the period of limitations a document must purport to be a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information and to have that effect it must honestly and reasonably be intended as such' 82_tc_766 affd 793_f2d_139 6th cir quoting 280_us_453 however a document may be sufficient to be a return even if not perfectly accurate or complete if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so even though at the time of filing the omissions or inaccuracies are such as to make amendment necessary 293_us_172 in petitioner filed appropriate extensions and eventually filed what he labeled a tentative_return on a form_1040 the document did not include any information on income deductions credits or exclusions although it did list dollar_figure in line as the total_tax it also displayed the legend ongoing grand jury investigation may materially affect tax_liability even with an estimated_tax listed in the total_tax line the form still lacked the minimum information prescribed by the regulationsdollar_figure it did not evince an honest and genuine endeavor to satisfy the law id see also eg porth v 426_f2d_519 10th cir name and address on a form is insufficient to be a valid_return because it fails to contain any information relating to the taxpayer's income from which the tax can be computed within the meaning of the internal_revenue_code or the regulations adopted by the commissioner 508_f2d_750 7th cir same ross v commissioner tcmemo_1984_27 each taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting the requirements of the code sec_1 b income_tax regs return form without information with which to calculate a tax_liability containing approximately references to object self incrimination is not a tax_return a taxpayer who fails to file a return bears the burden of showing that his failure_to_file did not result from willful neglect and he had reasonable_cause for failure_to_file the return sec_6651 469_us_241 united_states v boyle supra pincite defines willful neglect as a conscious intentional failure or reckless indifference whether petitioner's filing of the tentative_return sufficiently rebuts the presumption of a conscious intentional failure is a question of fact on which petitioner presented no evidence petitioner must also show by a preponderance_of_the_evidence that he had reasonable_cause to fail to file a return a question determined in the instant circumstances id pincite petitioner presented no evidence on this point beyond submitting the tentative_return as an exhibit perhaps in an attempt to allow us to draw an inference that his uncertainty regarding the outcome of an ongoing criminal investigation constituted reasonable_cause not to file a return any argument along that line must fail pending criminal investigations do not excuse a failure_to_file a return 274_us_259 791_f2d_1399 9th cir even if the taxpayer is asserting his fifth_amendment privilege_against self-incrimination see kirschbaum v commissioner tcmemo_1989_526 the least a taxpayer must do to cause the period of limitations to start to run is to file an appropriate return and then assert the fifth_amendment privilege_against self-incrimination by refusing to answer specific questions 459_f2d_997 2d cir petitioner failed to do that his omissions of data on income deductions and credits and cloaking that omission with the legend on the form demonstrate an attempt not to disclose more than the government might ultimately find in the criminal investigation those omissions do not discharge petitioner's obligation to provide respondent with sufficient data from which his income_tax_liability can be computed 481_f2d_28 8th cir porth v united_states supra pincite 77_tc_1169 accordingly we find that petitioner failed to show either that he had reasonable_cause not to file a return or that his failure_to_file was not due to willful neglect petitioner is therefore liable for the addition_to_tax under sec_6651 for b additions to tax for negligence-- sec_6653 respondent also determined a 5-percent penalty on underpayments under sec_6653 and an additional penalty of percent of interest due on the underpayment under sec_6653 based on her determination of petitioner's negligence sec_6653 defines an underpayment as among other things a deficiency as defined in sec_6211 as discussed supra in issue we find that there will be a reduced deficiency against petitioner for sec_6653 as applicable to the tax_year does not define negligence it makes no real distinction between negligence and disregard of rules and regulations for purposes of this section courts have generally followed 380_f2d_494 5th cir affg in part and revg and remanding in part 43_tc_168 in holding that negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see also 85_tc_934 respondent determined the negligence additions in light of petitioner's admitted failure to maintain adequate_records during such failure supports and sustains a finding of negligence 745_f2d_378 6th cir affg tcmemo_1982_410 429_f2d_182 6th cir citing marcello v commissioner f 2d pincite affg tcmemo_1969_26 54_tc_1735 court found negligence based upon the failure to keep adequate_records in light of the total record the record herein strongly supports the conclusion that the parties stipulated the lack of records during the audit and respondent used the indirect bank_deposits method to show income further demonstrate that petitioner failed to maintain adequate_records petitioner bears the burden_of_proof to show that he was not negligent rule a 740_f2d_927 11th cir citing marcello v commissioner f 2d pincite affg tcmemo_1983_655 petitioner must furnish evidence to show that he exercised reasonable care--in this case by showing that he did indeed keep adequate_records however petitioner never addressed this issue on the record at trial and of course he has not filed a brief in view of the lack of evidence rebutting respondent's determination we find that petitioner is liable for the additions to tax under sec_6653 and based upon the deficiencies to be determined in the rule computation issue additions to tax for and respondent determined that petitioner was liable for additions to tax under three different code sections sec_6653 for civil_fraud sec_6661 for failing to pay estimated_tax and sec_6654 for substantial_underpayment of tax a civil tax fraud-- sec_6653 the addition_to_tax for fraud is a civil sanction provided primarily to safeguard the revenue and recoup the heavy costs of investigating tax_fraud 303_us_391 see also zand v commissioner tcmemo_1996_19 hobart v commissioner tcmemo_1995_517 these policies undergirding the additions for civil tax_fraud obviate any challenges based on theories of double_jeopardy and excessive fines arising from the forfeiture proceedings and petitioner's criminal trial and the loss of liberty and fines stemming therefromdollar_figure 19the court_of_appeals for the fourth circuit recently reaffirmed the principle of 303_us_391 that the civil tax_fraud addition does not result in double_jeopardy in the wake of more recent supreme court decisions that seemingly called that principle into question 62_f3d_97 4th cir affg tcmemo_1994_128 see also 13_f3d_432 1st cir rejecting taxpayer's argument citing an insurmountable wall of cases beginning with helvering v mitchell supra and then distinguishing civil forfeiture as entirely distinct from civil tax_liabilities affg tcmemo_1993_61 83_f3d_779 6th cir quoting 490_us_435 the government is entitled to rough remedial justice that is it may demand compensation according to somewhat imprecise formulas without being deemed to have imposed a second punishment for the purpose of double_jeopardy analysis 908_fsupp_1004 d mass reaffirms the continuing vitality of helvering v mitchell in the wake of recent supreme court decisions in united_states v halper supra montana dor v kurth ranch 511_us_767 and 509_us_602 noting that the supreme court approval of mitchell in halper and kurth ranch strongly indicates that the court did not intend to overturn helvering v mitchell sub silentio 98_tc_165 for the tax years at issue the fraud additions under b are two-fold first a taxpayer is liable for percent of the underpayment attributable to fraud sec_6653 however that effectively means that the taxpayer who fails to show that part of the underpayment is not attributable to fraud can be liable for percent of the entire underpayment sec_6653 second sec_6653 calls for an addition equal to percent of the interest payable on that underpayment under sec_6601 sec_6653 requires the presence of two elements for a finding of civil tax_fraud underpayment_of_tax and fraudulent intent respondent bears the burden_of_proof on the issue of existence of fraud sec_7454 rule b and can meet that burden by presenting a prima facie case of clear_and_convincing evidence 96_tc_858 affd on other issues 959_f2d_16 2d cir 91_tc_1049 n citing 15_bta_316 affd 926_f2d_1470 6th cir see also manton v commissioner a memorandum opinion of this court dated date the existence of fraud is a question of fact that we must resolve separately for each year upon considering the entire record 91_tc_874 294_f2d_541 7th cir affg tcmemo_1960_11 i existence of an underpayment in addition to proving fraudulent intent respondent bears the burden of proving by clear_and_convincing evidence that there is an underpayment sec_7454 rule b dileo v commissioner supra pincite sec_6653 defines an underpayment for the purposes of sec_6653 as a deficiency as defined by sec_6211 however as in franklin v commissioner tcmemo_1993_184 respondent presented little evidence at trial and little argument in her brief as to the existence and amounts of the underpayments respondent did adduce considerable evidence that petitioner had large unreported bank_deposits in and for the parties also stipulated that petitioner received income from wages and interest which also explained some of the deposits respondent further conceded that transfers and the dollar_figure loan from safra bank explained still more of the bank_deposits because they were not includable in income petitioner's own corroborated explanations for the expenditure of much of the money that flowed through the three accounts in accounted for another portion of the bank_deposits as nontaxable income only dollar_figure of the bank_deposits for along with stipulated sources of income and deductions form clear_and_convincing evidence of taxable_income of dollar_figure upon which a deficiency may be calculated in the parties stipulated the unexplained bank_deposits were dollar_figure they also stipulated items of income and deductions such that petitioner's taxable_income in upon which the deficiency is calculated is dollar_figure ii fraudulent intent the code does not specifically define fraudulent intent however courts have developed a working definition of fraudulent intent as the actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing' 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 see also chin v commissioner tcmemo_1994_54 fraudulent intent may never be imputed or assumed but must be proven by independent evidence recklitis v commissioner supra pincite citing 55_tc_85 see also 80_tc_1111 56_tc_213 because direct proof is often difficult to obtain respondent may use circumstantial evidence 317_us_492 79_tc_995 affd 748_f2d_331 6th cir see also 252_f2d_56 9th cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir a the badges_of_fraud to that end courts have in the past developed a non- exhaustive list of the badges_of_fraud 796_f2d_303 9th cir affg tcmemo_1984_601 899_f2d_164 2d cir affg in part and revg and remanding in part an oral opinion of this court respondent's brief does little more than recite the badges without fully developing why their presence shows fraudulent intent for and in most cases courts can infer a causal connection but the presence of contradictory evidence in this record makes these indicia insufficient by themselves to allow us to infer fraudulent intent however they still provide part of the foundation for that inference and hence must be developed i taxpayer's experience and sophistication petitioner's relative experience and sophistication are relevant in determining whether fraud exists stephenson v commissioner t c pincite while petitioner was not an astute businessman of the degree of sophistication described in zand v commissioner tcmemo_1996_19 he nevertheless participated directly in the laundering of ben's drug profits during a period that not only encompassed the years in question but went back as far as when he invested dollar_figure in sam gilbert's enterprises on ben's behalf and when he participated in the initial discussions on how to invest in the card club ii participation in illegal activities the court has repeatedly found that illegal activity strongly indicates the presence of fraud even when the taxpayer has not been criminally convicted 102_tc_632 citing bradford v commissioner supra pincite ample evidence found of illegal activity based on taxpayer's engaging in illegal bookmaking even though charges against him were dropped see also 91_tc_273 deletis v commissioner tcmemo_1995_512 engaging in theft and concealment of that fact from his employer and failing to report the income derived is a course of conduct upon which the court based its finding that the taxpayer acted fraudulently the evidence of illegal activity in this case is even more compelling than in clayton because petitioner was convicted of money laundering petitioner funneled the proceeds from the card club investment into the apache enterprises some of it through his own bank accounts he also tried to recover the dollar_figure million investment in the card club petitioner admitted that his sources of income at least in part were those illegal activities for both and he produced no evidence to show that his sources of income for either year were anything other than criminal activity sga controlled by sam gilbert paid petitioner's wages in and as a conduit for returning laundered money to the kramers iii failure to maintain accurate records a taxpayer's failure to maintain accurate records is another badge of fraud especially in combination with other indicia 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 75_tc_1 the parties stipulated that petitioner failed to bring any books_and_records to the audit for and this stipulation and respondent's use of the indirect bank_deposits method to reconstruct income demonstrate that petitioner failed to maintain adequate_records even the incomplete nature of petitioner's explanations especially in light of the other circumstantial evidence of the conduit nature of the three bank accounts especially safra only accentuates the inadequacy of his records of income during and petitioner's failure to produce canceled checks that could begin to explain the dollar_figure of expenditures in date payments displaying the hallmarks of the conduit theory that petitioner advances to explain the use of safra to support ben's enterprises is the most eloquent testimony to the inadequacy of petitioner's records iv unexplained bank_deposits while unexplained bank_deposits are not themselves necessarily clear_and_convincing evidence of fraud 24_tc_742 a large discrepancy between a taxpayer's actual income and his reported income is evidence of fraud stone v commissioner t c pincite this is particularly true where there is other evidence that the taxpayer was engaged in unlawful activities which at once offer a probable explanation of the concealment and make other violations of law including tax_fraud less difficult to believe manton v commissioner a memorandum opinion of this court dated date citing 111_f2d_987 6th cir affg 38_bta_16 see also recklitis v commissioner t c pincite even with the reduction in unexplained income that petitioner's explanations showed large discrepancies still exist for which petitioner provided no evidence or explanation and for which we can find no answers even given the corroborating circumstances of the conduit nature of safra this is especially true for specifically the june expenditures of dollar_figure it is also true for where both respondent and petitioner stipulated dollar_figure in unexplained bank_deposits and analysis of the records shows that as much as dollar_figure of deposits in the three accounts remained unexplained when these discrepancies are viewed in the context of petitioner's admitted illegal activity his demonstrated understanding of the consequences of his failure to report his income and his failure to maintain adequate_records the unexplained bank_deposits indicate fraudulent intent v failure_to_file tax returns petitioner's failure_to_file tax returns in or serves as yet another indicator of fraud bradford v commissioner f 2d pincite petitioner's admitted understanding that he was obliged to file returns during those years reinforces the strength of this badge of fraud vi failure to cooperate with tax authorities failure to cooperate with tax authorities is a badge of fraud 763_f2d_1139 10th cir taxpayer's open defiance of tax laws helped establish his intent to commit tax_fraud affg tcmemo_1984_152 252_f2d_56 9th cir taxpayer's open defiance of tax laws helped establish his intent to commit tax_fraud by contrast a taxpayer's active cooperation may be a factor in finding no fraud 259_f2d_300 5th cir taxpayer's cooperation by making his books readily available to authorities was one factor in finding no fraud revg and remanding 25_tc_1100 chin v commissioner tcmemo_1994_54 showing of cooperation by trying to correct past mistakes was one indication that there was no fraud in this instance petitioner deliberately failed to cooperate with the government during the course of his audit for and albeit at his counsel's advice reliance on an attorney or another tax preparer may constitute a defense against fraud if the taxpayer relied upon the preparer's advice and actual preparation of the returns to calculate his taxable_income see eg 31_tc_487 however not yet resolved is the tax consequence of whether a taxpayer can rely upon the advice of an attorney not to cooperate with the irs because of the implications for ongoing criminal investigations against him however given the limited scope of the privilege_against self-incrimination to protect a taxpayer from charges of failing to file a return see eg 459_f2d_997 2d cir such a shield would not likely provide much comfort to petitioner however we need not reach that issue here because the presence of all of the other factors prevents petitioner's failure to cooperate from being the sole determinant b causal connection between indicia of fraud and petitioner's specific purpose to evade paying taxes the record is replete with the badges_of_fraud as discussed above from which we can infer the specific purpose of evading taxes but the record also contains some evidence that petitioner may not have actually intended to fraudulently evade paying taxes the issue is whether using the indicia of fraud in the presence of such contrary evidence we infer from the record as a whole that petitioner had the specific purpose to evade paying his taxes 67_tc_143 in date when the return was due petitioner was trying to recover the card club investment and find a way out of the marina activities that had occupied him for nearly a year following murphy's arrest in tortola in may of the previous year sam gilbert had reneged on the payment of the kicker on the troon mortgage and fainsbert had openly said at the date meeting at the miami marriott that petitioner was no longer in charge of the marina by date petitioner had left the marina either in a desperate attempt to continue to conceal ben's interest in it or because the gilberts had forced him out in the wake of ben's arrest in date petitioner and maxine stayed in a condominium they had leased in atlantic city during the late summer and fall of to get away from it all petitioner focused on recovering the dollar_figure million from date until the meeting in zurich in date effectively ended those efforts thereafter until his arrest in date petitioner was using laundered funds to make payments to lawyers and generally doing all that he could to keep his son from being convicted he also took care of his own legal fees of dollar_figure with these same fundsdollar_figure 20this dollar_figure may have been additional income to petitioner in if he received the funds to pay his attorney in that year although the record is somewhat ambiguous about the exact date that petitioner paid his attorney or received the funds to do so petitioner did pay ben's attorney in date continued petitioner also feared criminal prosecution murphy had been arrested and the troon mortgage conduit disrupted petitioner was under investigation by a grand jury petitioner's fear of prosecution drove him in date to file a document that as we have held was not a tax_return petitioner was afraid that a proper return could reveal his illegal sources of income and perhaps tie him to the money laundering max forman the accountant who had advised him and ben on the card club investment had signed the form_1040 that petitioner and maxine jointly filed with forman's advice and preparation that form_1040 completely lacked the requisite detail about income and deductions even to the point of excluding the sga wages the interest_income and bona_fide deductions such as home mortgage interest fear of criminal investigation must have driven the decision to disclose no detail because petitioner also inscribed a legend on the document that referred to the possible effect that the outcome of the grand jury investigation could have on his tax_liability by petitioner's fear of criminal prosecution had grown even stronger ben's criminal enterprise was falling apart and petitioner was trying to help him in the wake of his arrest by ensuring that his lawyers were paid petitioner also ensured continued even if respondent could establish receipt of the dollar_figure in she has not asserted an increased deficiency pursuant to sec_6214 accordingly we have not considered this in discussing the amount of the unreported income for that his own criminal lawyer was paid but his understanding that filing a legitimate return and paying the tax shown thereon as due could reveal a link to criminal activity had not disappeared petitioner has stipulated that he knew that he was required to file returns and pay taxes for and based upon the clear link between petitioner's fear of criminal prosecution and his deliberate attempt to evade paying his taxes we infer that petitioner had the requisite fraudulent intent the pressures that petitioner was under and any sense that he was simply overwhelmed by events do not rebut our conclusion especially in light of the continuing nature of petitioner's fear of criminal prosecution the combination of the other indicia of fraud and petitioner's fear that filing adequate returns and paying taxes for and would increase his vulnerability to criminal prosecution is clear_and_convincing evidence of fraudulent intent to evade paying taxes iii portion of underpayment attributable to fraud once the underpayment is established respondent need only establish that some portion stems from fraud sec_6653 53_tc_96 meier v commissioner t c pincite thereby shifting to petitioner the burden of showing by a preponderance_of_the_evidence the part of the underpayment that does not stem from fraud the clear_and_convincing evidence in the record links the fraud to at least part of each year's underpayment petitioner stipulated that he received income from illegal sources in both years he sought to conceal that income and its sources by not filing tax returns and paying taxes for and petitioner presented no evidence that any portion of the income and thus of the underpayment in either year was not due to fraud petitioner is therefore liable for additions to tax for fraud on the entire underpayments for both years sec_6653 b substantial_underpayment of tax-- sec_6661 for and sec_6661 authorizes an addition_to_tax of percent of any underpayment if there has been a substantial_understatement of income 90_tc_498 the applicable_rate for assessments made after date i sec_25 percent the code defines a substantial_understatement as one that exceeds percent of the tax required to be shown on the return or dollar_figure sec_6661 92_tc_501 91_tc_88 an understatement is the difference between the tax required to be shown on the return and the actual amount shown since petitioner failed to file returns for both years the understatement for both years is the entire deficiency 95_tc_98 sec_6661 applies both to taxpayers who fail to disclose adequately their taxable_income and tax due on a return and to taxpayers who fail to file any return at all the understatements from both years are substantial because they are necessarily greater than percent and they both exceed dollar_figure woods v commissioner supra pincite as discussed supra under issue of this opinion we have recalculated the understatements based upon the evidence presented by petitioner rebutting respondent's initially determined deficiency determinations the underpayment against which the statute calculates the percent addition is the understatement net of any prepayment_credits which in this situation is the withholding paid in each of the two years id pincite the amount of the underpayment may be further reduced by the portion attributable to the tax treatment of any item if there was substantial_authority for such treatment a reduction for items that were adequately disclosed on the return or in a statement attached to the return is not applicable because no returns were filed sec_6661 petitioner has failed to present any evidence or argument for a reduction under sec_6661 we therefore hold him liable for the additions to tax for substantial_understatement for both years on the full amounts of the understatements see bard v commissioner tcmemo_1993_105 c failure to pay estimated tax-- sec_6654 respondent determined an addition_to_tax under sec_6654 for petitioner's failure to pay estimated income_tax the addition is imposed at the rate determined by section dollar_figure imposition of the tax is mandatory where prepayments of the tax either through withholding or by making estimated quarterly payments do not satisfy the specified percentages of total liability required under the statute 75_tc_1 see also swonder v commissioner tcmemo_1994_430 sec_6654 allows no generally available reasonable_cause or willful neglect defenses see swonder v commissioner supra cf sec_6654 reasonable_cause willful neglect defense allowed for newly retired or disabled individuals once respondent determines that petitioner is liable for the addition_to_tax under sec_6654 the burden shifts to petitioner to prove by a preponderance_of_the_evidence that respondent's determination was incorrect rule a register v commissioner tcmemo_1988_390 petitioner presented no evidence on this issue he did not pay any estimated income_tax in either or beyond minimal withholding on the wages reported by sam gilbert associates in and fort apache inc in dollar_figure therefore petitioner is liable for the addition_to_tax imposed by sec_6654 for both years 21the rate is the short-term federal rate for the applicable_period plu sec_3 percentage points sec_6621 and b 22see infra tables and in appendix to reflect the foregoing an appropriate order will be issued denying petitioners' oral motion to dismiss in the case at docket no decisions will be entered under rule safra bank--1985 deposit check month credit debit adjustment explanation january - - - - - - february - - - - - - march - - - - - - april - - - - - - may - - - - - - june - - - - - - july - - - - - - august - - - - - - september - - - - - - october - - - - - - november - - - - - - december dollar_figure dollar_figure dollar_figure total big_number big_number big_number for year adjustments big_number big_number net total big_number - - deposit came from len-ed of which dublin was an owner dollar_figure loan to apache power boats and dollar_figure to team apache to pay expenses table barnett money market account--1985 deposit check month credit debit adjustment explanation january dollar_figure dollar_figure - - february dollar_figure dollar_figure dollar_figure dollar_figure for marina insurance fort apache dollar_figure to miami boat show for apache powerboat march dollar_figure dollar_figure - - april dollar_figure dollar_figure - - may dollar_figure dollar_figure dollar_figure dollar_figure to sponsor of boat race june dollar_figure dollar_figure - - july dollar_figure dollar_figure - - august dollar_figure dollar_figure - - september dollar_figure dollar_figure - - october - - dollar_figure - - november dollar_figure dollar_figure - - december dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure for year dollar_figure is from an inheritance conceded by respondent in the notice_of_deficiency for tax_year this amount is not included in adjustments but deducted from income as nontaxable income in table dollar_figure for furniture for fort apache team apache dollar_figure is traced to an inheritance conceded by respondent in the notice_of_deficiency this amount is not included in the adjustments but deducted from income as nontaxable income in table adjustments dollar_figure dollar_figure net total dollar_figure dollar_figure - - - - table barnett joint checking--1985 deposit check month credit debit adjustment explanation january dollar_figure dollar_figure - - february dollar_figure dollar_figure - - march dollar_figure dollar_figure - - april dollar_figure dollar_figure - - may dollar_figure dollar_figure - - june dollar_figure dollar_figure - - july dollar_figure dollar_figure - - august dollar_figure dollar_figure - - september dollar_figure dollar_figure - - october dollar_figure dollar_figure - - november dollar_figure dollar_figure - - december dollar_figure dollar_figure - - total dollar_figure dollar_figure - - for year adjustments - - - - net total dollar_figure dollar_figure table schedule c reconstruction--1985 bank_deposits amount explanation barnett joint checking dollar_figure barnett money market dollar_figure safra bank dollar_figure dollar_figure nontaxable income refunds reimbursements dollar_figure these figures drawn from notice_of_deficiency for tax_year certificate of deposit dollar_figure transfers dollar_figure exchanges dollar_figure sale of house dollar_figure inheritance dollar_figure sale of car dollar_figure big_number petitioner's explanation sec_2 inheritance deposited into the barnett money market account in november and date safra bank dollar_figure table barnett money market dollar_figure table barnett joint checking - - table big_number unexplained bank_deposits dollar_figure without taking into account stipulated sources of income wages dollar_figure less withholding big_number less fica big_number net wages big_number other sources of income_interest income dollar_figure state tax_refund dollar_figure big_number net unexplained deposits dollar_figure - - table income calculation--1985 amount explanation wages dollar_figure interest dollar_figure state_income_tax refund dollar_figure unexplained bank_deposits dollar_figure from table total income dollar_figure stipulated deductions big_number all deductions listed herein either stipulated by the parties or drawn from the notice_of_deficiency for tax_year contributions dollar_figure sales_tax dollar_figure real_property_taxes dollar_figure mortgage interest dollar_figure zero_bracket_amount big_number reduction in allowable itemized_deductions as calculated in the notice_of_deficiency for tax_year personal exemptions dollar_figure three personal exemptions allowed in the notice_of_deficiency big_number taxable_income dollar_figure deposit check month credit debit adjustment explanation table safra bank--1986 january dollar_figure dollar_figure dollar_figure dollar_figure insurance for the racing enterprises dollar_figure for engine blocks dollar_figure loan to apache boats inc dollar_figure to pay for fort apache insurance dollar_figure for freight delivery to team apache february - - dollar_figure dollar_figure march - - dollar_figure - - april dollar_figure dollar_figure dollar_figure may - - dollar_figure dollar_figure dollar_figure to pay balance on insurance installment dollar_figure to pay for fort apache advertising dollar_figure to pay next installment for insurance dollar_figure to emerson allsworth trust for legal services rendered dollar_figure to allsworth personally--exact reason unknown--probably to pay for land for the marina ben used allsworth's trust account as a conduit for purchase of that land dollar_figure for offshore boat race purse for race that ben sponsored dollar_figure payment for forklifts used at fort apache dollar_figure to ben's racing team dollar_figure payment to len-ed construction this was one of the destinations for the dollar_figure that sam gilbert using lcp associates which was run by dale lyon and david pierson had deposited in the account that month although the funds originated from ben dollar_figure for insurance costs dollar_figure to allsworth trust account for property purchased by allsworth for ben dollar_figure to allsworth trust legal services rendered dollar_figure to repay a personal loan from dublin one of the owners of len-ed construction a beneficiary of funds from this account dollar_figure to buy a boat dollar_figure to pay rigger for ben's race boats dollar_figure for three airline tickets to hong kong so that petitioner could open new_accounts for money laundering dollar_figure for work on the boat just purchased dollar_figure for legal services to melvin kessler june - - dollar_figure - - kessler was involved in the laundering of dollar_figure million in an operation involving banks in lichtenstein dollar_figure for insurance table continued deposit check month credit debit adjustment explanation july dollar_figure dollar_figure dollar_figure august dollar_figure dollar_figure dollar_figure september dollar_figure dollar_figure dollar_figure dollar_figure to allsworth trust for legal services dollar_figure to allsworth trust for legal services dollar_figure for insurance for the offshore boat race dollar_figure to american power boat assn for an entry fee for race dollar_figure for race expenses for the race that ben was sponsoring dollar_figure for electronics installed on one of ben's boats the apache queen dollar_figure to apache boats inc dollar_figure five checks to irs for taxes owed by superchief apache boats inc apache offshore engineering apache racing team inc and fort apache inc the deposits for this month are labeled in the bank deposit slip as having come from proceeds of loan dollar_figure in two payments to nova university and joe sonken for the building housing apache boats inc dollar_figure for a helicopter lease for the offshore boat race dollar_figure to furnish the interior of apache queen dollar_figure to the local offshore boat racing association for a boat race dollar_figure to kate bonner for legal services for ben's enterprises she was a criminal defense attorney who was later associated with ben kramer's criminal trial as one of his counsel dollar_figure to pay an invoice for apache racing the deposits for this month are listed on the deposit memos as having come from the proceeds of loan dollar_figure to allsworth trust account for either legal services or property purchased on account for ben dollar_figure for pilot services for helicopter dollar_figure to an employee of team apache which entity is unclear given at ben's behest to buy out his retirement fund from another employer dollar_figure for paperhanger for marina dollar_figure for the apache queen dollar_figure to allsworth trust account for legal services dollar_figure for office furniture for the marina the deposit is listed as a transfer from account number per letter in file signed jack kramer deposit check month credit debit adjustment explanation table continued october dollar_figure dollar_figure dollar_figure november - - dollar_figure dollar_figure december - - - - - - total dollar_figure dollar_figure dollar_figure for year adjustments dollar_figure dollar_figure net total dollar_figure dollar_figure dollar_figure for insurance for fort apache dollar_figure for rent on building apache power boats dollar_figure for pictures of the offshore boat race dollar_figure for cabinetry of the marina office a deposit slip for dollar_figure lists that deposit as having come from account - not the same account number as the previous month dollar_figure to allsworth trust account for either legal services or property purchased on account for ben dollar_figure to the offshore boat association dollar_figure to an air service for trip in conjunction with a boat race dollar_figure to allsworth trust account for services of some kind the total amount of all the deposits listed exceeds by dollar_figure the amount listed in schedule c of the notice_of_deficiency for tax years and table barnett money market account--1986 deposit check month credit debit adjustment explanation january dollar_figure dollar_figure - - february dollar_figure dollar_figure - - march - - dollar_figure dollar_figure april dollar_figure dollar_figure - - may dollar_figure dollar_figure - - june dollar_figure dollar_figure - - july dollar_figure dollar_figure dollar_figure dollar_figure paid balance for decorating services for team apache dollar_figure is a federal tax_refund and nontaxable dollar_figure paid for accounting services to the enterprise august - - dollar_figure dollar_figure september - - dollar_figure dollar_figure dollar_figure for interior decoration of ben's office dollar_figure for office furniture for one of the apache enterprises dollar_figure for interior decoration of ben's office october dollar_figure dollar_figure - - november dollar_figure dollar_figure - - december - - dollar_figure - - there was single large_deposit of unexplained origin on the same day as the deposit there was an outgoing funds transfer of dollar_figure a check was written on the account the next day for dollar_figure petitioner offered no explanation in however there were more funds with an explanation from petitioner that were outgoing than were deposited this partially explains the use of this large_deposit total dollar_figure dollar_figure dollar_figure the total amount of bank_deposits is greater than that listed in schedule c of the notice_of_deficiency for tax years and by dollar_figure adjustments dollar_figure dollar_figure net total dollar_figure dollar_figure table barnett joint checking--1986 deposit check month credit debit adjustment explanation january dollar_figure dollar_figure - - february - - dollar_figure - - march dollar_figure dollar_figure - - april dollar_figure dollar_figure - - may dollar_figure dollar_figure - - june dollar_figure dollar_figure - - july dollar_figure dollar_figure - - august dollar_figure dollar_figure - - september dollar_figure dollar_figure - - october dollar_figure dollar_figure - - november dollar_figure dollar_figure - - december - - dollar_figure - - total dollar_figure dollar_figure - - for year adjustments - - - - net total dollar_figure dollar_figure note that amount of bank_deposits is dollar_figure less than schedule c contained in the notice_of_deficiency for tax years and the difference cannot be explained by counting the beginning balance dollar_figure table schedule c reconstruction--1986 bank_deposits amount explanation barnett joint checking dollar_figure barnett money market dollar_figure safra bank dollar_figure dollar_figure nontaxable income transfers dollar_figure these figures drawn from the notice_of_deficiency for tax years and the notice_of_deficiency lists only dollar_figure from transfers this year the safra account lists dollar_figure in transfers from two different bank accounts the other two accounts do not list any transfers respondent conceded the nontaxable source of funds on its original schedule c calculations in the notice_of_deficiency these loans probably account for july and august deposits loans - safra bank dollar_figure tax_refund dollar_figure big_number petitioner's explanations safra bank dollar_figure table barnett money market dollar_figure table this amount is less the expenditures dollar_figure tax_refund conceded by respondent and accounted for in nontaxable income barnett money market dollar_figure this reflects expenditures made in whose source was deposits see table expenditure sec_12 big_number unexplained bank_deposits dollar_figure without taking into account stipulated sources of income table continued stipulated sources of income wages dollar_figure less withholding big_number less fica big_number net wages big_number other sources of income_interest income dollar_figure big_number net unexplained deposits dollar_figure table income calculation--1986 amount explanation wages dollar_figure interest dollar_figure unexplained bank_deposits dollar_figure from table total income dollar_figure stipulated deductions big_number all deductions listed herein were either stipulated by the parties or drawn from the notice_of_deficiency for tax years and real_property_taxes dollar_figure mortgage interest dollar_figure personal_interest deduction dollar_figure personal exemptions dollar_figure two exemptions big_number taxable_income dollar_figure table safra bank--1987 deposit check month credit debit adjustment explanation january dollar_figure - - - - this deposit was made to correct a dollar_figure overdraft that had existed since november february - - - - - - march - - - - - - april - - - - - - may - - - - - - june - - - - - - july - - - - - - account closed in july august - - - - - - september - - - - - - october - - - - - - november - - - - - - december - - - - - - total - - for year adjustments - - - - net total table barnett money market account--1987 deposit check month credit debit adjustment explanation january - - dollar_figure - - february - - dollar_figure dollar_figure dollar_figure for apache power boats building rental march dollar_figure dollar_figure dollar_figure dollar_figure to allsworth trust account for legal services rendered april dollar_figure dollar_figure dollar_figure dollar_figure for taxes on ben's house at hibiscus dollar_figure to allsworth trust account for legal services rendered may - - dollar_figure - - june - - - - - - july - - - - - - august - - - - - - september - - - - - - october - - dollar_figure - - november - - - - - - december - - - - - - total dollar_figure dollar_figure dollar_figure for year adjustments dollar_figure dollar_figure net total big_number dollar_figure the source of funds for these checks for which petitioner makes explanations comes from the previous year's deposits which were largely the remains of the date dollar_figure deposit table barnett joint checking--1987 deposit check month credit debit adjustment explanation january dollar_figure dollar_figure - - february dollar_figure dollar_figure - - march dollar_figure dollar_figure - - april dollar_figure dollar_figure - - may dollar_figure dollar_figure - - june dollar_figure dollar_figure - - july dollar_figure dollar_figure - - august - - dollar_figure - - september - - dollar_figure - - october dollar_figure dollar_figure - - november dollar_figure dollar_figure - - december dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure for year adjustments dollar_figure dollar_figure net total dollar_figure dollar_figure this is the dollar_figure loan from petitioner's sister- in-law conceded by respondent the monthly statement reports a dollar_figure check written on the same day as a dollar_figure deposit this is exactly dollar_figure more than respondent reported in schedule c income in the notice_of_deficiency for tax years and as coming from this account table schedule c reconstruction--1987 bank_deposits amount explanation barnett joint checking dollar_figure table barnett money market dollar_figure table safra bank dollar_figure table dollar_figure petitioner's explanations safra bank - - table barnett money market dollar_figure to account for the balance carried forward from dollar_figure allocated to the amount that exceeds deposits the rest is allocated to barnett joint checking dollar_figure big_number table unexplained bank_deposits dollar_figure without taking into account stipulated sources of income wages dollar_figure less withholding big_number less fica big_number net wages big_number other sources of income_interest income dollar_figure net unexplained deposits dollar_figure respondent and petitioner stipulated that the unexplained bank_deposits for were dollar_figure the record supports dollar_figure of unexplained deposits the dollar_figure properly allocated to does not explain the difference we calculate petitioner's income using the smaller amount stipulated by the parties table income calculation--1987 amount explanation wages dollar_figuredollar_figure interest dollar_figure unexplained bank_deposits dollar_figure amount stipulated by the parties see explanation in table total income dollar_figure stipulated deductions big_number the deductions listed herein were either stipulated or drawn from the notice_of_deficiency for tax years and real_property_taxes dollar_figure mortgage interest dollar_figure personal exemptions dollar_figure two exemptions big_number taxable_income dollar_figure
